Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 as filed October 29, 2019 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was considered.

Claim Objections
Claims 1, 2 and 10-20 are objected to because of the following informalities: 
Claim 1:  “a total weight” and “a total amount” should recite “the total weight” and “the total amount” because antecedent basis is implicit.  
Claim 2:  the apparent extra space between “by” and “weight” should be deleted.
Claims 10-20:  the preamble should recite “The cosmetic cleaning agent according to claim” consistent with the preamble in claims 2-9.  Alternatively, the preamble of claims 2-9 could be amended to recite the same preamble as claims 10-20.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legrand et al. (US 7,217,298, published May 15, 2007).
Regarding claims 1, 2, 4-6, 10-15 and 17-19
Legrand teach cosmetic compositions and exemplify the following (abstract; column 25):

    PNG
    media_image1.png
    640
    743
    media_image1.png
    Greyscale

guaran), 2 wt% xanthan gum, and 1 wt% weakly crosslinked carboxymethyl potato starch (modified starch).
	Regarding the recitation of a cosmetic cleaning agent, such recitations of intended use have no patentable weight.  See MPEP 2111.02.
Regarding claim 8
The exemplary composition of Legrand reproduced supra does not comprise acrylate (co)polymers.
Regarding claim 16
The exemplary composition of Legrand reproduced supra does not comprise unmodified starch.

Claims 1, 2, 4, 5, 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. (US 2016/0303038, published October 20, 2016).
Regarding claims 1, 2, 4, 5, 10-15
Yadav teach oral films and exemplify the following (abstract; page 6, Table 5):

    PNG
    media_image2.png
    410
    736
    media_image2.png
    Greyscale

guaran), 0.69 wt% xanthan gum, and 1.38 wt% corn starch (unmodified starch).
	Regarding the recitation of a cosmetic cleaning agent, such recitations of intended use have no patentable weight.  See MPEP 2111.02.
Regarding claim 8
The exemplary composition of Yadav reproduced supra does not comprise acrylate (co)polymers.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. (US 7,217,298, published May 15, 2007) in view of Martinez-Santiago et al. (US 8,465,552, published June 18, 2013).
	The teachings of Legrand have been described supra with regard to the anticipation of claims 1, 2, 4-6, 8 and 10-19.  Claims 1, 2, 4-6, 8 and 10-19 are therefore also obvious over Legrand.  The exemplary composition of Legrand reproduced supra comprises Nuvis FX 1100 which is fully synthetic and comprises 1 wt% weakly crosslinked carboxymethyl potato starch (modified starch), as required by instant claims 7 and 20.  
	Legrand further teach the at least one surfactant may be chosen from anionic, nonionic, cationic, amphoteric and zwitterionic surfactants (column 9, lines 41-44).  Non-limiting examples of anionic surfactants include salts of alkyl sulphates, salts of (C6-C24) alkyl sulphosuccinates, salts of (C6-C24) acyl glutamates (column 9, lines 45-57), as required by instant claim 3.  Regarding claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute alternative anionic surfactants inclusive of alkyl sulphosuccinates as taught by Legrand for the anionic alkyl sulphate surfactants in the exemplary composition thereof as reproduced supra because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 
not fully synthetic) (column 6, lines 29-41), as required by instant claim 9.  Regarding claim 9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute alternative amphiphilic polymers inclusive of celluloses modified with groups comprising at least one hydrocarbon-based chain (not fully synthetic) as taught by Legrand for the Nuvis FX 1100 in the exemplary composition thereof as reproduced supra because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 
	Legrand do not teach the modified starch is hydroxypropyl starch or/and hydroxypropyl distarch phosphate as required by claim 7.
	This deficiency is made up for in the teachings of Martinez-Santiago.
	Martinez-Santiago teach thickeners inclusive of hydroxypropyl starch, hydroxypropyl starch phosphate, sodium carboxymethyl starch (abstract; columns 19-22), as required by instant claim 7.
Regarding claims 7 and 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute alternative thickeners inclusive of hydroxypropyl starch, hydroxypropyl starch phosphate as taught by Martinez-Santiago for 1 w% weakly crosslinked carboxymethyl potato starch (modified starch) in the exemplary composition of Legrand as reproduced supra because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (US 8,609,078, published December 17, 2013) in view of Detert et al. (US 2005/0191264, published September 1, 2005) and Fan et al. (US 2019/0350820, filed May 19, 2019 and claiming priority to May 15, 2018).
Schweinsberg teach cosmetic compositions and exemplify the following (abstract; columns 15-16):

    PNG
    media_image3.png
    251
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    590
    media_image4.png
    Greyscale

which comprises 5 wt% surfactant (Plantacare® 818 UP alkylpolyglucoside (alkyl oligo-and polysaccharide)), 0.05 wt% guar gum (guaran), 1.35 wt% xanthan (0.15 wt% xanthan gum + 1.15 wt% dehydroxanthan), and 0.3 wt% propylene oxide-modified tapioca starch (modified starch), as required by instant claims 2, 3, 5, 6, 8-11 and 14-17.  Regarding the limitation of claim 1 of about 0.1 to about 5 wt% guaran, because the qualifier about permits some tolerance 0.05 wt% as exemplified by Schweinsberg is broadly and reasonably interpreted as about 0.1 
Schweinsberg further teach guar gum is a species of polysaccharide-based polymer that may be present in the compositions in amounts ranging from about 0.5 to 30 wt% (column 5, lines 46-56), as required by instant claims 1, 4, 12 and 13.  Alternate polysaccharide-based polymers include xanthan, dehydroxanthan and starch (column 5, lines 46-56).  Regarding claims 1, 4, 12 and 13, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the guar gum in the exemplary composition of Schweinsberg such that the total amount of polysaccharide-based polymer inclusive of guar gum is within the range of about 0.5 to 30 wt% because the broader teachings of Schweinsberg embrace larger amounts of such polymers in the compositions.
	Schweinsberg do not teach the modified starch is hydroxypropyl starch or/and hydroxypropyl distarch phosphate as required by claim 7.
	This deficiency is made up for in the teachings of Detert and Fan.
Detert teach cosmetic compositions comprising starch, advantageously hydroxypropyl distarch phosphate in amounts ranging from about 0.1 to 4 wt% (abstract; paragraphs [0013], [0016]; claims), as required by instant claim 7.
Fan teach personal care compositions comprising modified starches inclusive of hydroxypropylated starch advantageously provides even higher contents of materials based on natural sources such as plant sources (abstract; paragraphs [0011], [0013], [0065], [0067], [0081], [0084]; claims).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute alternative starch polysaccharide-based polymers inclusive of hydroxypropyl distarch phosphate as taught by Detert for the starch polysaccharide-based polymers embraced by Schweinsberg in the composition from 0.5 to 30 wt% because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so because such hydroxypropyl starches are taught by Fan to impart tactile properties and improved cosmetic attributes in addition to being advantageously bio-based (e.g., Fan, paragraph [0013]).  There would be a reasonable expectation of success because Schweinsberg, as a whole, concerns compositions that are free of raw materials based on fossil fuels (e.g., Schweinsberg, abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/659,958 in view of Chen et al. (US 2009/00481239, published February 19, 2009). 
	The instant claims are drawn to a composition comprising about 1 to 30 wt% surfactant inclusive of acyl glutamate, about 0.1 to 5 wt% guaran, about 0.1 to 5 wt% xanthan, and about 0 to 10 wt% starch / hydroxypropyl starch.  The composition may be free of acrylate (co)polymers or may be free of fully synthetic polymers.
	The copending claims are drawn to a composition comprising about 2 to 50 wt% acyl glutamate (surfactant) and a natural polymer.  The natural polymer may be present from about 0.1 to 10 wt%, may comprise xanthan.  The composition may further comprise about 0.1 to 5 wt% guaran.  The composition does not require acrylate (co)polymers or fully synthetic polymers.
	The conflicting claims differ with respect to the recitation of a starch, however, this difference is obvious in view of the teachings of Chen because Chen disclose soap compositions  in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/675925 in view of Chen et al. (US 2009/00481239, published February 19, 2009). 
The instant claims have been described supra.
	The copending claims are drawn a composition comprising about 2 to 50 wt% acyl glutamate (surfactant).  The composition may further comprise about 0.1 to 10 wt% xanthan.  The composition does not require acrylate (co)polymers or fully synthetic polymers.
	The conflicting claims differ with respect to the recitation of guaran and a starch, however, this difference is obvious in view of the teachings of Chen as elaborated supra.   The conflicting, copending claims are therefore an obvious variant of the instant claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/928,704 in view of Chen et al. (US 2009/00481239, published February 19, 2009). 

	The copending claims are drawn a composition comprising about 1 to 40 wt% amino acid surfactant(s) selected from glutamate.  The composition may further comprise about 0.1 to 10 wt% natural polymer / xanthane (xanthan).  The composition does not require acrylate (co)polymers or fully synthetic polymers.
	The conflicting claims differ with respect to the recitation of guaran and a starch, however, this difference is obvious in view of the teachings of Chen as elaborated supra.   The conflicting, copending claims are therefore an obvious variant of the instant claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schelges et al. (US 2017/0071846) teach cosmetic cleansers comprising 1 to 50 wt% biosurfactants inclusive of fatty acyl glutamate and 0.2 to 3 wt% natural thickening agent inclusive of starch and derivatives thereof, guar gum, xanthan gum and combinations thereof (abstract; paragraphs [0015], [0061]-[0062], [0064], [0066], [0068]; claims).
	Park et al. (US 2018/0116937) teach cleansing compositions comprising about 3 to 25 wt% alkylpolyglucoside surfactants and about 0.01 to 5 wt% of two or more thickening gums inclusive of guar gum and xanthan gum; thickening agents also include starches (abstract; paragraphs [0010], [0027], [0165]; claims).
	Bradt (US 2019/0229936) teaches a naturally-derived powdered shampoo comprising surfactants inclusive of sodium lauryl methyl isethionate and thickening agents inclusive of hydroxypropyl starch phosphate, xanthan gum and guar gum (abstract; paragraph [0019]; claims).
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633